NOT FOR PUBLICATION                           FILED
                        UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

1
    CARMEN MATTHEWS,                                No. 16-55066

                    Plaintiff-Appellant,            D.C. No. 3:14-cv-01340-MMA-
                                                    BLM
     v.
                                                    MEMORANDUM**
    DAVID J. SHULKIN,* Secretary,
    Department of Veterans Affairs; ROES, 1
    through 20, inclusive,

                    Defendants-Appellees.

                       Appeal from the United States District Court
                          for the Southern District of California
                       Michael M. Anello, District Judge, Presiding

                             Submitted September 26, 2017***

    Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

          Carmen Matthews appeals pro se from the district court’s summary



          *
               David J. Shulkin has been substituted for his predecessor, Robert
    McDonald, as Secretary of Veterans Affairs under Fed. R. App. P. 43(c)(2).
          **
                 This disposition is not appropriate for publication and is not precedent
    except as provided by Ninth Circuit Rule 36-3.
          ***
                 The panel unanimously concludes this case is suitable for decision
    without oral argument. See Fed. R. App. P. 34(a)(2).
judgment in her employment action. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Freeman v. Oakland Unified Sch. Dist., 291 F.3d 632, 636

(9th Cir. 2002). We may affirm on any ground supported by the record. Keyser v.

Sacramento City Unified Sch. Dist., 265 F.3d 741, 750 (9th Cir. 2001). We affirm.

      The district court properly granted summary judgment on Matthews’ Title

VII claims because Matthews failed to raise a genuine dispute of material fact as to

whether her claims were encompassed by her EEOC complaints or whether she

administratively exhausted her claims prior to March 28, 2011. See B.K.B. v. Maui

Police Dep’t, 276 F.3d 1091, 1099-1100 (9th Cir. 2002) (to be considered

administratively exhausted, claim must fall within the administrative charge or be

reasonably expected to be related to the charge); Lyons v. England, 307 F.3d 1092,

1104-05 (9th Cir. 2002) (in order to administratively exhaust Title VII claims,

federal employees must consult an EEOC counselor within 45 days of the date of

the matter alleged).

      Even assuming that Matthews administratively exhausted her Title VII

claims, the district court properly granted summary judgment because Matthews

failed to raise a genuine dispute of material fact as to whether she was subjected to

harassment, discrimination, or retaliation. See Fonseca v. Sysco Food Servs. of

Ariz., Inc., 374 F.3d 840, 847 (9th Cir. 2004) (plaintiff must demonstrate an

adverse employment action to demonstrate discrimination); Vasquez v. County of


                                          2                                     16-55066
Los Angeles, 349 F.3d 634, 642 (9th Cir. 2003) (to demonstrate a hostile work

environment, plaintiff must establish that the conduct was sufficiently severe or

pervasive to alter the conditions of employment and create an abusive work

environment); Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1062, 1064 (9th

Cir. 2002) (setting forth the elements of a Title VII discriminatory termination or

retaliation claim and the burden-shifting framework, and noting that circumstantial

evidence of pretext must be specific and substantial).

      The district court properly granted summary judgment on Matthews’

Rehabilitation Act claims because Matthews failed to raise a genuine dispute of

material fact as to whether she was terminated “because of” her disability, and

whether defendant failed to provide reasonable accommodations in response to a

proper request. See Walton v. U.S. Marshals Serv., 492 F.3d 998, 1005 (9th Cir.

2007) (prima facie case of disability discrimination requires showing that plaintiff

was fired “because of” disability); Vinson v. Thomas, 288 F.3d 1145, 1153 (9th

Cir. 2002) (agency may require reasonable evidence of disability before providing

accommodations).

      The district court properly granted summary judgment on Matthews’ 42

U.S.C. §§ 1981 and 1983, Fourteenth Amendment, Cal. Gov’t Code § 12940, and

tort claims because Title VII is Matthews’ exclusive remedy as a former federal

employee and the Americans with Disabilities Act (“ADA”) does not encompass


                                          3                                   16-55066
the federal government. See 42 U.S.C. § 12111(5)(B)(i) (excluding the United

States from the definition of “employer” under the ADA); Nolan v. Cleland, 686

F.2d 806, 814-15 (9th Cir. 1982) (Title VII is the exclusive remedy for federal

employees if the additional claims arise from the same factual predicate as the Title

VII claim).

       The district court did not abuse its discretion in granting in part defendants’

motion to strike Matthews’ handwritten notes and unauthenticated deposition

transcripts from the evidentiary record on summary judgment. See El Pollo Loco,

Inc. v. Hashim, 316 F.3d 1032, 1038 (9th Cir. 2003) (standard of review on motion

to strike).

       We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       All pending motions are denied.

       AFFIRMED.




                                           4                                    16-55066